Name: Commission Regulation (EU) NoÃ 26/2010 of 12Ã January 2010 amending Council Regulation (EC) NoÃ 872/2004 concerning further restrictive measures in relation to Liberia
 Type: Regulation
 Subject Matter: cooperation policy;  politics and public safety;  international affairs;  Africa
 Date Published: nan

 14.1.2010 EN Official Journal of the European Union L 9/5 COMMISSION REGULATION (EU) No 26/2010 of 12 January 2010 amending Council Regulation (EC) No 872/2004 concerning further restrictive measures in relation to Liberia THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Regulation (EC) No 872/2004 of 29 April 2004 concerning further restrictive measures in relation to Liberia, (1) and in particular Article 11(a) thereof, Whereas: (1) Annex I to Regulation (EC) No 872/2004 lists the natural and legal persons, bodies and entities covered by the freezing of funds and economic resources under that Regulation. (2) On 16 December 2009, the Sanctions Committee of the United Nations Security Council decided to amend the list of persons, groups and entities to whom the freezing of funds and economic resources should apply. Annex I should therefore be amended accordingly, HAS ADOPTED THIS REGULATION: Article 1 Annex I to Regulation (EC) No 872/2004 is hereby amended as set out in the Annex to this Regulation. Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 12 January 2010. For the Commission, On behalf of the President, JoÃ £o Vale DE ALMEIDA Director General for External Relations (1) OJ L 162, 30.4.2004, p. 32. ANNEX Annex I to Regulation (EC) No 872/2004, is amended as follows: The following natural person shall be removed: Ali Kleilat (alias (a) Ali Qoleilat, (b) Ali Koleilat Delbi, (c) Ali Ramadhan Kleilat Al-Delbi, (d) Ali Ramadan Kleilat Al-Dilby, (e) Ali Ramadan Kleilat, (f) Ali Ramadan Kleilat Sari). Date of birth: 10.7.1970 (year of birth given on some of his passports is 1963). Place of birth: Beirut, Lebanon. Nationality: Lebanese. Passports No: (a) 0508734, (b) 1432126 (Lebanon), (c) Regular-RL0160888 (Lebanon), (d) D00290903 (Liberia), (e) Z01037744 (Netherlands), (f) Regular-B0744958 (Venezuela). National Registry No: 2016, Mazraa. Date of designation referred to in Article 6(b): 23.6.2004.